DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AFTER NON-FINAL ACTION, filed March 21, 2021.
Response to Arguments
In view of Applicant’s amendments to the claims, wherein claims 2 and 17 including allowable subject matter has been rewritten in independent form, independent claim 13 has been amended to include the allowable subject matter of now-cancelled claim 15, and independent claim 16 has been amended to include the allowable subject matter of now-cancelled claim 23, the claim rejections under 35 U.S.C. 102 as set forth in the prior Office action dated December 24, 2020, pages 3-7, are withdrawn.
Allowable Subject Matter
Claims 2, 3, 7-9, 13, 14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 	Regarding claim 2, the cited prior art fails to disclose or suggest Applicant’s method of controlling an image processing apparatus having an operation unit, including the following steps, in combination: 
 	sending a request for obtaining a token to use a function from the selected application to an application framework; 
 	confirming whether or not to require a user authentication to use the function; 

 	sending the token from the application framework to the selected application in accordance that the user authentication has succeeded; and 
 	executing the selected application to perform the function with the token, 
 	wherein the application is an application that has been additionally installed in the image processing apparatus as an extension application.
 	Regarding claim 13, the cited prior art fails to disclose or suggest Applicant’s method of controlling an image processing apparatus having an operation unit, including the following steps, in combination: 
 	sending a request for obtaining a token to use a function from the selected application to an application framework; 
 	confirming whether or not to require a user authentication to use the function; 
 	if the user authentication is required, performing the user authentication; 
 	sending the token from the application framework to the selected application in accordance that the user authentication has succeeded; and 
 	executing the selected application to perform the function with the token, 
 	wherein the function includes at least one of facsimile transmission, Email transmission, IFAX transmission, and file transmission.
 	Claims 3, 7-9 and 14 depend from claim 13.
 	Claim 16, drawn to an image processing apparatus having an operation unit, similarly recites the allowable subject matter of claim 13.
 	Claims 18-22 depend from claim 16.
 	Claim 17, drawn to an image processing apparatus having an operation unit, similarly recites the allowable subject matter of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677